UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File Number: 000-19960 DATAWATCH CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 02-0405716 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) QUORUM OFFICE PARK CHELMSFORD, MASSACHUSETTS 01824 (978) 441-2200 (Address and telephone number of principal executive office) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2). Yes oNox The number of shares of the registrant’s common stock, $.01 par value, outstanding as of August 9, 2010 was 5,943,991. DATAWATCH CORPORATION QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended June 30, 2010 TABLE OF CONTENTS Page # PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) a) Condensed Consolidated Balance Sheets: June 30, 2010 and September 30, 2009 3 b) Condensed Consolidated Statements of Operations: Three and Nine Months Ended June 30, 2010 and 2009 4 c) Condensed Consolidated Statements of Cash Flows: Nine Months Ended June 30, 2010 and 2009 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 25 SIGNATURES 26 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION Item 1:FINANCIAL STATEMENTS DATAWATCH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share and per share amounts) June 30, September 30, ASSETS CURRENT ASSETS: Cash and equivalents $ $ Accounts receivable, less allowances for doubtful accounts and sales returns of $319,000 at June 30, 2010 and $215,000 at September 30, 2009 Inventories 51 65 Prepaid expenses Total current assets Property and equipment, net Intangible assets, net Restricted cash 89 Other long-term assets 20 19 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities LONG-TERM LIABILITIES: Deferred rent — 55 Deferred revenue - long-term Other liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Common stock, par value $.01; 20,000,000 shares authorized;issued, 5,957,405 shares and 5,940,085 shares, respectively;outstanding, 5,943,159 shares and 5,925,839 shares, respectively 59 59 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost, 14,246 shares ) ) Total shareholders’ equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. 3 DATAWATCH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share amounts) Three Months Ended June 30, Nine Months Ended June 30, REVENUE: Software licenses and subscriptions $ Maintenance and services Total revenue COSTS AND EXPENSES: Cost of software licenses and subscriptions Cost of maintenance and services Sales and marketing Engineering and product development General and administrative Impairment of goodwill and other intangible assets — — — Total costs and expenses INCOME (LOSS) FROM OPERATIONS 6 ) Interest income and other income (expense), net ) ) ) INCOME (LOSS) BEFORE INCOME TAXES ) ) Provision (benefit) for income taxes 7 4 22 ) NET INCOME (LOSS) $ $ $ ) $ ) Net income (loss) per share—Basic $ $ $ ) $ ) Net income (loss) per share—Diluted $ $ $ ) $ ) Weighted-Average Shares Outstanding—Basic Weighted-Average Shares Outstanding—Diluted See notes to condensed consolidated financial statements. 4 DATAWATCH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by operating activities: Impairment of goodwill and other intangible assets — Depreciation and amortization Provision for doubtful accounts and sales returns ) Stock-based compensation Deferred income taxes — ) Changes in current assets and liabilities: Accounts receivable ) Inventories 13 ) Prepaid expenses and other assets ) 29 Accounts payable, accrued expenses and other liabilities ) ) Deferred revenue ) ) Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of equipment and fixtures ) ) Capitalized software development costs (3 ) ) Decrease in restricted cash 18 18 (Increase) decrease in other assets (2
